Citation Nr: 1129606
Decision Date: 08/10/11	Archive Date: 09/29/11
	
DOCKET NO.  07-33 393	)	DATE 29 AUG 2011
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


ORDER

     The following corrections are made to a decision that was issued by the Board in this case on August 10, 2011:

The phrase is denied is added to the Order paragraph, which shall be read as follows: 

Service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities, is denied.



		
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans Appeals





Citation Nr: 1129606	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded this matter in February 2010 for additional development, which has been substantially completed.


FINDING OF FACT

The Veteran's lumbar spine disability did not have onset during and is not otherwise related to service or his service-connected bilateral foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in June 2005, the amendment is not applicable to the current claim. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a low back disability, to include as secondary to his service-connected bilateral foot disabilities.  His entrance examination, dated June 1992, shows no indication of a back disability.  Service treatment records (STRs) indicate that he was thrown backwards onto his neck and shoulders during hand-to-hand combat in April 1994.  The diagnosis was mild concussion.  A low back injury was not noted.  Neither the separation examination nor the accompanying Report of Medical History, both dated February 1997, indicate low back complaints or diagnosis, providing evidence against this claim.

Private treatment records from K.P. include a March 2004 physical evaluation.  The Veteran said his only problem was pain in the left foot, which started during service.  No complaints related to the spine were reported, providing more highly probative evidence against this claim, clearly indicating his only problem was the left foot.

The first indication of a low back disability is dated August 2005.  At this time he reported low back pain that had onset after his vasectomy.  The diagnosis was sciatica and low back pain.  He had a MRI in September 2005, which showed focal left paramedian disc protrusion at L5-S1 generating mild central and left neural foraminal narrowing.  Otherwise, the study was normal.  Etiology of the back condition was not discussed.

In May 2010, the Veteran had a VA examination.  The examiner reviewed the claims file.  The Veteran stated his back pain started in service as a result of carrying heavy items.  The Veteran statement is important in that the Veteran did not indicate the back problem was combat related, therefore, the typically presumptions regarding problems that are caused by combat do not apply in this case. 

The diagnosis was chronic lumbar spine strain.  No degenerative changes were found on x-rays.  In the discussion, the examiner opined that the lumbar spine disability is not at least as likely as not related to service or his service-connected foot disabilities.  She stated that while the Veteran has obvious foot abnormalities, there is no evidence of any abnormal compensatory mechanism from his feet that would cause the spine disability.  She noted that her opinion regarding relationship to service is consistent with her review of the records, which are silent for lumbar spine complaints.

In his May 2006 notice of disagreement (NOD), the Veteran stated that he was a TOW gunner in service and that his back disability is the result of having to "hump" the tow system when it was dismounted.  In his October 2007 substantive appeal, VA Form 9, he stated that his back disability is the direct result of the way he walks due to a change of gait.

Based upon a thorough review of the evidence, the Board finds that service connection is not warranted on either a direct or secondary basis.  As noted above, the STRs reflect no complaints of, treatment for, or a diagnosis related to the lumbar spine or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's spine was normal.  Therefore, no chronic lumbar spine disorder was noted in service.

Next, post-service evidence does not reflect low back symptomatology until 8 years after separation from service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the low back for many years, as well as evidence against such a finding, the evidence includes the Veteran's statements asserting continuity of symptoms.  Unfortunately, the Board finds that the Veteran's statements while competent, are not credible.  As noted above, he is competent to report readily identifiable features of his disability; however, his reports of onset and etiology have been inconsistent.  Treatment records dated prior to August 2005, to include STRs, show no reports or complaints related to his back.  In August 2005, he said his back pain had onset in relation to a vasectomy.  In his NOD, he reported that the condition had onset during service as a result of carrying heavy objects, while his substantive appeal reports onset as a result of his service-connected bilateral foot disabilities and resulting abnormal gait.  In March 2010, he again claimed onset during service.  

Simply, the Veteran cannot decide when his back pain started, thus the Board finds his statements relating to onset and etiology not credible.  Therefore, his statements do not support a finding of service connection based upon continuity of symptomatology.  The evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of back problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

Further, no treatment records indicate a nexus between the back disability and service.  The VA examiner found no link between service and the disability as treatment records were silent for complaint or diagnosis of a disability.

Finally, service connection is not warranted on a secondary basis as the medical records fail to show any link between the back disability and the service-connected bilateral foot disabilities.  Most probative is the opinion from the VA examiner, which states that there is no evidence of any abnormal compensatory mechanism from his feet that would cause the spine disability.

In sum, the Board finds that the preponderance of the evidence is against a finding of service connection or a lumbar spine disability on a direct or secondary basis.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the initial June 2005 notice letter did not notify the Veteran of the elements to substantiate a claim based upon secondary service connection.  Corrective notice sent in March 2010 addressed all elements to substantiate a direct and secondary service connection claim and informed him of his and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the corrective notice, the claim was readjudicated in a March 2011 supplemental statement of the case.  Therefore, the Board finds that the timing error did not affect the essential fairness of the adjudication.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


